                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       LEXINGTON

 BILLY JOE HILL,                                   )
                                                   )
          Petitioner,                              )            No. 5:19-CV-222-REW
                                                   )
 v.                                                )
                                                   )             OPINION & ORDER
 FRANCISCO QUINTANA, Warden,                       )
                                                   )
          Respondent.                              )

                                        *** *** *** ***

         On May 23, 2019, federal inmate Billy Joe Hill filed a pro se habeas corpus petition seeking

earlier release to a halfway house or home confinement pursuant to the First Step Act. DE 1.

Although it appears that Hill took steps to pay the required $5.00 filing fee, DE 1-2 (BP-199 form),

this Court never received payment. In any event, by late June, Hill had already been entirely

released from BOP custody. See https://www.bop.gov/inmateloc/ (last visited on September 30,

2019). That release renders his petition moot. Demis v. Sniezek, 558 F.3d 508, 512–13 (6th Cir.

2009).

         Accordingly, the Court ORDERS as follows:

         1.     The Court DENIES Hill’s petition, DE 1, as moot.

         2.     The Court DIRECTS the Clerk to strike this matter from the active docket.

         This the 30th day of September, 2019.
